Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments with respect to the rejections under 35 U.S.C. §112(a), filed 01/11/2021, have been fully considered and are persuasive. The rejections are withdrawn.
	The rejection of claim 19 under 35 U.S.C. §112(b) is withdrawn in light of the amendments to the claims.
	Applicant’s arguments with respect to prior art rejections of claims 1, 3-9, and 15-20 have been fully considered and are persuasive in view of the new limitations added to independent claims 1 and 15. The rejections are withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-14 directed to an embodiment non-elected without traverse.  Accordingly, claims 10-14 been cancelled.
Allowable Subject Matter
Claims 1, 3-9, and 15-20 are allowed.
REASONS FOR ALLOWANCE
The prior art fails to teach every limitation of the independent claims. Specifically, the prior art does not teach that the time phase difference and main scan timing are determined during the duration of the single heartbeat (cycle) of the pre-scan nor that the pre-scan and main scan take place in different heartbeats (cycles).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Please cancel claims 10-14.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793